METHOD FOR MANUFACTURING LITHIUM SECONDARY BATTERY
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 4, 2019 and June 5, 2020 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 20050244715 A1, hereafter Cho).
Regarding claims 1-3 and 6-9, Cho teaches a method for manufacturing a lithium secondary battery comprising the steps of:
i) dispersing a lithium metal powder and a binder in a dispersion medium to prepare a lithium dispersion (See the preparation of “lithium metal composition” in [0044], performed by adding lithium metal to tetrahydrofuran solvent; a polymer binder, such as polyvinylidene fluoride, may be added to the lithium metal composition, see [0025]);
ii) coating (e.g., “spray coating”, [0018]) the lithium dispersion on one side of a separator to form a lithium metal powder coating layer (the lithium metal composition is coated on a separator formed of, for example, polyethylene polymer film to form a lithium metal powder layer, see [0049], [0037]); and

Cho does not expressly describe laminating the electrode assembly. However, said laminating is necessarily present in Cho because a functional battery, such as a battery disclosed by Cho, requires intimate contacts of components of the electrode assembly. The said intimate contacts require laminating said components. Thus, Cho implicitly teaches laminating the electrode assembly in order to form a functional battery. Furthermore, since Cho implicitly teaches the laminating step as claimed, the intimate contacts (due to laminating) will necessarily transfer the lithium metal powder to the negative electrode and form a composite between lithium metal in the lithium metal powder and the negative electrode active material, as demonstrated by the instant specification.
Regarding claims 4 and 5, Cho teaches the method for manufacturing the lithium secondary battery according to claim 1, and further discloses that the weight ratio of the lithium metal powder to the dispersion medium (solvent) is 3% to 20% ([0024]), and the weight ratio of the polymer binder to the dispersion medium (solvent) is 1% to 20% ([0025]). Based on these data, it is calculated that the weight ratio of the lithium metal powder to the binder is in the range of from 15:100 to 20:1, overlapping the claimed range of from 70:30 to 95:5, and that the weight ratio of the dispersion medium to the lithium dispersion is in the range of from 100:104 to 100:140, overlapping the claimed range of from 10 (1000%) to 40%. In the case prima facie case of obviousness exists. See MPEP § 2144.05 (I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHONGQING WEI/Primary Examiner, Art Unit 1727